Citation Nr: 1209884	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include a period of temporary total rating.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to February 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of these matters is with the Atlanta RO.

In November 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issue of an earlier effective date for the grant of service connection for pseudofolliculitis barbae has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Although the Veteran was seen on one occasion in service for complaints pertaining to the left knee, a chronic left knee disability was not shown in service or until years thereafter.  The weight of the probative medical opinion evidence has found that the Veteran's current left knee disability is not related to service.  Arthritis was noted many years post-service.  Consideration of a temporary total rating is moot in light of the denial.  

2.  A right knee disorder was not demonstrated during service or until many years later; and there is no competent medical evidence showing a relationship between that disorder and active service.  Arthritis was noted many years post-service.  Consideration of this claim as secondary to a left knee disability has no merit as the claim for service connection for a left knee disability has been denied.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, to include a period of temporary total rating, are not met.  Arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for a right knee disability, to include as secondary to a left knee disability, are not met.  Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2006, March 2006,  and February 2007.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a December 2006 examination and a May 2007 VA medical opinion with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  The determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011). 

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Certain conditions, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Left knee

Service treatment records show that in October 1986 the Veteran was evaluated for complaints of left knee pain and swelling.  The Veteran stated that he was injured while playing basketball.  Objective findings included that the left patella was swollen and limited range of motion with pain in the iliotibial band area.  He was assessed with a bruised tendon.  He was prescribed Motrin and moist heat.  Subsequent service medical records are negative for additional complaints, treatment, findings, or diagnosis pertaining to the left knee.  However, subsequent service medical records show that the Veteran was seen for treatment of his low back and right arm after playing basketball and flag football.   The Veteran's December 1989 separation medical examination report shows that the Veteran's lower extremities, spine, other musculoskeletal systems were evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran denied arthritis, and trick or locked knee.  

VA medical records from March 1993 to May 1993 show that the Veteran sought treatment for hypertension.  

A February 1994 Smyrna Hospital record notes that the Veteran was seen for complaints of left knee pain.  He stated that he felt a pop to his left knee while working.  X-rays of the left knee revealed a negative study.  The diagnosis was left knee strain.  

A November 1998 NovaCare new patient record notes that the Veteran reported an accident on February 6, 1994, where he injured his left knee.  For the past couple of days, his knee had been really aching.  He felt as if his left knee was going to give out.  He complained of left knee pain.  Objective findings included left knee tenderness and decreased range of motion on flexion and extension. 

A November 1998 MRI of the left knee revealed an impression of a meniscal cyst involving the anterior horn of the medial meniscus that could relate to a tear that the radiologist could not see, no evidence of chondromalacia, and lateral patellofemoral retinaculum strain.  

In a November 1998 work excuse form, M. Morrison, M.D., diagnosed left sprained knee, and tear of the medial meniscus.  

In December 1998, the Veteran underwent left knee arthroscopy for a diagnosed cartilage injury and degenerative medial meniscus tear.  

In a January 2006 private medical report, T.S. Maughon, M.D., noted that the Veteran reported having his left knee operated on by Dr. Morrison in 1998.  It was bothering him again ,with catching and locking, and he talked to Dr. Clayton, his primary care physician.  An MRI was read as having possible recurrent medial meniscal tear.  Dr. Maughon noted that x-rays revealed minimal degenerative changes.  The impression was recurrent medial meniscal tear.  

In February 2006, the Veteran underwent left knee arthroscopic partial medial meniscectomy and extensive synovectomy.  

A December 2006 QTC examination report shows that the Veteran reported suffering from left knee arthritis and limitation of motion and that the condition had existed since 1994.  The condition is not due to injury; it occurred in 1994 when he had surgery for damage to his ACL and MCL.  He had suffered from pain located at the left knee since 1994.  The diagnosis was status post orthoscopic left knee surgery with residual scar and internal derangement of the left knee with abnormal meniscus examination.  

A May 2007 VA medical opinion report shows that the claims file was reviewed by the VA physician.  The VA physician discussed pertinent medical records from the Veteran's service and post-service.  The examiner noted that the Veteran sustained an injury in October 1986 while playing basketball and was diagnosed as having a bruised tendon.  The examiner noted there was no notation of follow-up for the left knee injury.  Apparently, it got better uneventfully over a few days.  The examiner noted that after service, the Veteran sustained an injury to the same knee in 1994.  The VA physician further noted that post-service medical records make no mention of the injury that occurred during service in 1986.  The VA physician opined that the Veteran's current problems associated with the knees were not caused by or a result of the left knee injury sustained in 1986.  The reasons for that were that the initial injury appeared to be mild and was not even x-rayed.  It appeared to have healed promptly within a few days because there was no subsequent complaint of knee pain in his service medical records, despite the fact that he did seek medical attention for his shaving problems.  Furthermore, the type of injuries that he sustained in 1994 and in 1998 were to his menisci.  If pathology from his 1986 injury persisted by the middle 1990s, it would have shown up in the bones.  Furthermore, the injury to a meniscus that he sustained in 1994 and 1998 was acute and short-lived in nature.  It was not the sort of thing that would persist from 1986.  Hence, the 1998 lesions and injuries were fresh and the 2006 lesion in the left knee which was an injury to a meniscus was also a fresh lesions and was not a throwback to what he had before.  By that time, some arthritis was identified in his knees and that was caused by normal progression of aging and also by the injuries that he sustained in the 1990s.  There was no evidence that the 1986 injury was the cause of the problems that occurred after a gap of ten years.  

In an undated letter from R. D. Clayton, M.D., the physician stated that the Veteran suffered a left knee injury during service.  Where there was trauma to the knee, long-term and joint ligament damage was possible.  Since the Veteran ended his service career, he had a left knee rehabilitation session in 1994 with Dr. Morrison, left knee surgery in 1998 by Dr. Morrison, and another left knee surgery in 2006 by Dr. Maughon.  The Veteran currently suffered from a severe case of arthritis degenerative joint disease and limitation of motion in the left knee.  It was the physician's medical opinion that the Veteran's current medical condition was possibly related or at least likely related to the injury that occurred during the Veteran's active service.  

During the November 2011 Board hearing, the Veteran and his representative testified that the Veteran injured his left knee in service, had multiple events of going to sick call for his knee and that his knee symptoms have been chronic since.  In addition, the Veteran did not have any medical insurance or job, so he self-medicated until he could get a job and then he saw a doctor.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a left knee disability.

Service medical records show that the Veteran was seen on a single occasion for complaints pertaining to his left knee from playing basketball and was assessed with a bruised tendon.  The service medical records are negative for any additional complaints pertaining to the left knee.  In addition, subsequent service medical records show that the Veteran was able to continue playing basketball and flag football, as shown in service medical records for back and ankle complaints resulting from the Veteran's participation in those sports.  There were no findings of knee abnormalities at his separation examination.

After service, the first evidence that the Veteran had complaints pertaining to the left knee was in a February 1994 Smyrna Hospital record, four years after discharge from service.  At that time, he stated that he felt a pop to his left knee while working.  X-rays of the left knee were negative.  The diagnosis was left knee strain.  In  December 1998, after sustaining a second post service injury to the left knee, the Veteran underwent left knee arthroscopy for diagnosed cartilage injury and degenerative medial meniscus tear.  That time period is well beyond the one year presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2011).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the Board notes that the Veteran's first post-service diagnosis of a left knee disability was in relation to an injury incurred while working in February 1994.  At that time, the Veteran never mentioned that he had pain or an injury to his left knee since service, or that his left knee pain was in any way related to his military service.  It is noted that other than the initial left knee treatment, continuing treatment was not shown in service, or following service prior to the February 1994 injury.

It is the Board's duty to assess the credibility and probative value of evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992)).  Moreover, providing that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

In this case, the only medical evidence of a favorable nexus opinion is provided in an undated letter from Dr. Clayton, in which he opined the Veteran's current medical condition is possibly related or at least likely related to the injury that occurred during the Veteran's active service.  However, Dr. Clayton does not discuss the evidence associated with the claims file, to include the actual treatment that the Veteran received in service for his left knee on one occasion or the subsequent injuries he sustained to his left knee after service.  Nor does Dr. Clayton discuss that the Veteran's first complaints pertaining to his left knee were more than 10 years after service, contemporaneous with an injury while working.  

By contrast, the May 2007 VA physician, who reviewed the entire claims file and discussed the pertinent medical evidence of record, concluded that the Veteran's current left knee disability is not caused by or a result of the left knee injury sustained in 1986.  The rationale underlying that opinion is reasonable and consistent with the evidence of record.  The VA physician concluded that the injury to the Veteran's left knee in service healed and that any residuals would have essentially manifested themselves earlier than 10 years after service.  The physician concluded that the arthritis that the Veteran currently had was related to his post-service left knee injuries.  The Board also notes that the May 2007 VA physician provides a definitive opinion and not one couched in the realm of possibility.  
Accordingly, the Board finds that the most persuasive opinion on the medical question upon which this claim turns weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60 (1993) (responsibility of the Board to assess the credibility and weight to be given evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; credibility and weight to be attached to medical opinions are within the province of the Board). 

Furthermore, the Board finds the Veteran's allegations of a left knee disability in service with continuity of symptomatology are not consistent with the entire evidentiary record, and are outweighed by the service treatment records and his physical examinations during service and many years thereafter. 

The Board notes since service connection for a left knee disability is denied, the claim for a temporary total disability rating for surgical treatment of the left knee has no merit.  

Accordingly, the Board finds that the preponderance of the evidence is against establishing service connection for a left knee disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right knee

Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Service connection can be granted not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service- connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the denial of service connection for a left knee disability, the claim for service connection for a right knee disability, on a secondary basis is moot and the claim must be denied.  However, service connection on a direct basis will be considered.  

A December 2006 QTC examination report shows that the Veteran stated he has been suffering from a right knee condition and that condition had existed since 1995.  The condition was not due to injury.  It had occurred over time.  The diagnosis was degenerative joint disease of the right knee and mild internal derangement of the right knee with abnormal medial meniscus examination.  

During the November 2011 Board hearing, the Veteran clarified that he never had a specific injury to the right knee, that he was claiming service connection for disability due to overuse or overcompensation resulting from the left knee injury.

In this case, the service medical records are silent for complaints, findings, symptoms or diagnosis pertaining to the right knee.  The Veteran first complained of right knee symptoms during a December 2006 QTC examination which diagnosed the Veteran with degenerative joint disease of the right knee with mild internal derangement and abnormal medial meniscus.  Manifestations of a right knee disability were first noted in December 2006, more than 12 years after discharge from service.  Moreover, there is no competent medical evidence or opinion that any diagnosed right knee disability is related to the Veteran's military service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for a right knee disability. 

The only other evidence of record supporting the Veteran's claim for service connection for knee disabilities is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of left knee and right knee problems until a February 1994 private medical record in which the Veteran related the onset to a few days earlier while working, four years after service, and a December 2006 QTC examination report, more than 15 years after service.  Furthermore, the Board notes that when evaluated for left knee problems in February 1994, November 1998, and in 2006, the Veteran indicated that he initially sustained trauma in 1994.  He made no mention that his left knee symptoms were related to his complaints in service, and did not provide any indication that he had ongoing left or right knee symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's first contentions that he had a left knee and right knee disability that he related to service were made contemporaneous with his November 2005 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements made in furtherance of a claim for benefits are less credible and are outweighed by his contemporary statements when seeking treatment that he had sustained his knee injury after service. 

Accordingly, the Board finds that the claims for service connection for a left knee disability and a right knee disability must each be denied.  The Board finds that the preponderance of the evidence is against each claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinki, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left knee disability, to include a period of temporary total rating, is denied.

Service connection for a right knee disability, to include as secondary to a left knee disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


